El Juez Asociado Señoe Wole
emitió la opinión del tribunal.
Esta apelación procede de la Corte de Distrito de Ponce.
Al ser llamado en la corte inferior para la lectura de la acusación, el acusado manifestó “que pondría abogado defen-sor.” Sin embargo, en una petición dirigida abora a este tribunal el acusado, deseando aprovecharse del precedente establecido por el caso Ex Parte Ramón G. Hernández Laureano, ante, pág. 416, solicita se revoque la sentencia y se sobresea el recurso.
El fiscal de esta corte se allana a que el caso sea revo-cado y devuelto para ulteriores procedimientos, mas no se aviene específicamente a que se sobresea la acusación.
El caso de Hernández Laureano arriba citado descansó en la opinión emitida por el Tribunal Supremo de los Esta-dos Unidos en el de Johnson v. Zerbst, 304 U. S. 458. En dicho caso, por voz del Juez Asociado Sr. Black, el tribunal dijo:
“Debe tenerse presente, sin embargo, que una sentencia no puede, por motivos leves, ser dejada sin efecto mediante un ataque colateral, aun en habeas corpus. Al ser atacada colateralmente, la sentencia de un tribunal lleva consigo la presunción de regularidad. Cuando un acusado sai estar asistido de letrado se somete a un juicio que resulta en su convicción y luego solicita que se le excarcele a virtud del remedio extraordinario de habeas corpus, el peso de la prueba recae sobre él para que establezca que no renunció competente e inte-ligentemente su derecho constitucional a estar asistido por letrado. Si en la vista del habeas corpus presenta esta prueba y convence al tribunal por preponderancia de la misma de que no tuvo letrado ni renunció en debida forma su derecho constitucional a estar asistido por éste, es el deber del tribunal expedir el auto.
*613“En este caso el peticionario fue convicto sin estar asistido de letrado. En la creencia de que no procedía el Mbeas corpus, la corte de distrito no hizo conclusiones respecto a una renuncia por parte del peticionario. ■ Estando los autos así, creemos necesario devolver el caso. Si — al ser devueltos — la corte de distrito concluye de toda la evidencia presentádale que, el peticionario lia probado su caso y que no renunció competente e inteligentemente su derecho a estar asistido por letrado, entonces deberá resolver que la corte sentencia-dora no tuvo jurisdicción para proceder a dictar sentencia ni para condenar al peticionario, y en su consecuencia éste tendrá derecho a que su petición sea declarada con lugar. Si el peticionario deja ele probar este extremo, no tendrá derecho a la expedición del auto.
“Debe revocarse el caso y devolverse el mismo a la corte de dis-trito para que actúe en consonancia con esta opinión.
“Revocado.”
No estamos muy seguros de que la manifestación del acu-sado no equivalió a una renuncia,' mas de conformidad con la opinión antes citada dejaremos que la corte de distrito resuelva esta cuestión, y de tener ella serias dudas, que pro-ceda a leerle, nuevamente la acusación al acusado.

Debe revocarse la sentencia y devolverse el caso a la Corte de Distrito de Ponce para ulteriores procedimientos no incon-sistentes con esta opinión.